Hodges, J.
1. The power of the courts of this State to punish for contempt is limited by law, and any sentence exceeding the limitation thus imposed is void.
2. The judge of the city court of Americus has no power, in punishing for contempt of court, to order that the contemner be confined in the common jail for a period of thirty days, and such a sentence should be treated as a nullity.
3. In sentencing the defendant in contempt proceedings to confinement in the common jail for the period of thirty days, with an alternative of a fine of $150 and costs, the judge of the city court of Americus exceeded his authority. He subsequently rendered a judgment within the legal limitation for punishment for contempt. The first judgment and sentence being absolutely void, the so-called second judgment or sentence was and is the legal sentence in the case, and no error was committed in rendering such legal sentence.
4. Contempt proceedings being only quasi-criminal in character, it is not essential that the contemner shall be present at the time of the actual rendition of the judgment, and the law does not require that he shall have actual notice thereof, provided he was present at his trial and heard the judgment finding him guilty.
5. The judgment was authorized by the evidence. Judgment affirmed.